
	
		II
		111th CONGRESS
		1st Session
		S. 870
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mrs. Lincoln (for
			 herself, Mr. Roberts, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  credit for renewable electricity production to include electricity produced
		  from biomass for on-site use and to modify the credit period for certain
		  facilities producing electricity from open-loop biomass.
	
	
		1.Modification of renewable
			 electricity production credit for biomass facilities
			(a)Credit allowed
			 for on-site use of electricity produced from biomass
				(1)In
			 generalSubsection (e) of
			 section 45 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
					
						(12)Credit allowed
				for electricity produced from biomass for on-site useIn the case
				of electricity produced after December 31, 2008, at any facility described in
				paragraph (2) or (3) of subsection (d) which is equipped with a metering device
				to determine electricity consumption or sale, subsection (a)(2) shall be
				applied without regard to subparagraph (B) thereof with respect to such
				electricity produced and consumed at such
				facility.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 electricity produced after December 31, 2008.
				(b)Extended credit
			 period for certain open-loop biomass facilities
				(1)In
			 generalClause (ii) of section 45(b)(4)(B) of the Internal
			 Revenue Code of 1986 is amended by striking 5-year period and
			 inserting 10-year period.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				
